Citation Nr: 0926293	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-38 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1955 to 
August 1958 and from December 1959 to November 1974.  He also 
had service as a member of the Army National Guard of Kansas.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO denied the 
Veteran's claim for service connection for a left knee 
disability.  The Board remanded the matter for further 
evidentiary development and adjudication in July 2007.  The 
Appeals Management Center (AMC) re-adjudicated the claim via 
the issuance of a supplemental statement of the case (SSOC) 
in May 2009.

The Veteran, his wife, and his son testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
September 2006.  A transcript of the hearing has been 
associated with the Veteran's claims file.


FINDING OF FACT

A chronic disability of the left knee, including degenerative 
joint disease is not shown to be related to service or an 
event of service origin; arthritis was not manifested within 
a year of separation from service.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through March 2005 and July 2007 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the March 2005 and July 2007 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2005 and 
July 2007 notice letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via the July 2007 notice letter.  The Board does not now have 
such issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  The Board 
also notes that while the complete notice required by the 
VCAA was not timely provided to the Veteran, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as records of his ongoing post-service treatment both at the 
Robert J. Dole Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas, and with private 
treatment providers have been associated with the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  In addition, the Veteran was 
provided VA medical examinations in July 2004 and May 2009; 
reports of those examinations are of record.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the Veteran's private treatment records and the 
statements of the Veteran, and provides a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Neither the Veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of his claim that need to be obtained.  
Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran has testified 
before the undersigned Veterans Law Judge.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that he has a left knee disability due 
to an injury he sustained to the left knee during his active 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service. 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2008).

Relevant medical evidence of record consists of the Veteran's 
service treatment records and VA medical examinations 
performed in July 2004 and May 2009, as well as records of 
post-service treatment the Veteran has received from private 
treatment providers and at the Wichita VA facility.  Review 
of the Veteran's service treatment records reflects that his 
musculoskeletal system and lower extremities were found to be 
normal bilaterally at the time of his entrance into active 
duty.  In June 1961, the Veteran was treated for pain in the 
left knee after falling from a loading dock to the concrete 
below.  The Veteran was found to have suprapatellar swelling 
and tenderness and had fluid withdrawn from the synovial sac.  
He was put into a cylinder cast.  One treatment provider 
speculated that the Veteran had incurred "traumatic 
arthritis," but radiological examination at the time was 
negative.  The Veteran was noted on follow-up visits to have 
no ligamentous damage.  At a July 1961 follow-up visit, the 
Veteran was noted to have a full range of motion with no 
effusion or tenderness and no problems with the patella.  
Subsequent reports of medical examination in August 1964, 
September 1965, June 1971, March 1973, and October 1974 all 
found the Veteran to have no abnormalities of the 
musculoskeletal system or lower extremities.  Similarly, the 
Veteran responded "No" when asked if he experienced a 
"trick" or locked knee on reports of medical history 
conducted in August 1964, March 1973, and October 1974.  The 
Veteran was found to have no problems with his knees at the 
time of his discharge from active duty in October 1974.

Records from the Veteran's post-service private treatment 
reflects that he complained of left knee pain in November 
1999 and was diagnosed at that time with arthritis of the 
left knee.  He was again seen in April 2001 with complaints 
of left knee pain, which was again noted as secondary to 
possible arthritis in the knee.  The Veteran's private 
treatment provider noted the history of in-service injury to 
the left knee but provided no etiological theory as to the 
Veteran's current left knee problems.  Again in January 2002, 
the Veteran complained of having pain and stiffness in the 
left knee; radiological examination at that time revealed 
mild arthritic changes, and the Veteran received a cortisone 
injection to treat the pain.  

The Veteran was also treated for complaints of pain in his 
left knee at the Wichita VA facility.  At a September 2003 
orthopedic consultation, the Veteran complained of pain in 
the knee periodically since his 1961 in-service injury, with 
worsening over the two years preceding the visit.  
Radiological examination at that time revealed that the knee 
was "essentially normal," and the Veteran was diagnosed 
with mild patellofemoral arthrosis.  That diagnosis was 
confirmed at a November 2003 treatment visit.

The Veteran underwent surgery in December 2007 after having 
sustained a tear to his left meniscus in October 2007.  At 
the time, the treatment provider noted that the Veteran 
reported that his left knee was his "bad knee" that he had 
injured in service.  No etiology was provided for the 
Veteran's October 2007 injury, however.  At his initial 
October 2007 treatment visit, the Veteran complained of 
occasional limping and aching in the knee since his time on 
active duty.  Radiological examination in October 2007 
revealed that the Veteran showed no signs of arthritic 
changes and had good joint space in the knee.  

The Veteran was provided with VA medical examinations in July 
2004 and May 2009.  Report of the July 2004 examination 
reflects that the Veteran complained of having pain and 
morning stiffness in the left knee for the past few years.  
The examiner acknowledged the Veteran's history of in-service 
injury to the knee but noted that he had "recovered well" 
from the injury.  Physical examination revealed tenderness to 
patellar manipulation, but radiological examination revealed 
well-maintained joint spaces in the knee and no fracture or 
dislocation.  The examiner diagnosed the Veteran with 
patellofemoral arthrosis of the knee "consistent with 
aging."  

Report of the May 2009 VA examination reflects that the 
examiner reviewed the Veteran's claims file and medical 
records and elicited a history from the Veteran in addition 
to conducting a physical examination.  The Veteran reported 
that he had injured his knee in a 1961 in-service fall and 
again in October 2007 when he heard a popping sound in the 
left knee, which was found to be a torn meniscus.  The 
Veteran complained of pain in the knee, especially on 
extended sitting or kneeling, and the examiner found crepitus 
on physical examination.  Radiological examination revealed 
slight narrowing of the joint space of the left knee.  The 
examiner diagnosed the Veteran with a spontaneous meniscal 
tear of the left knee in October 2007 and degenerative 
disease of the knee.  He opined that the Veteran's meniscal 
tear and the current degenerative joint disease of the left 
knee were less likely than not related to his time in 
service, reasoning that the 1961 in-service injury, which 
resolved without residuals, was too remote in time to be 
related to the 2007 meniscal tear.  The examiner further 
noted that the degenerative joint disease in the Veteran's 
knee is "most likely related to [the] aging process."

The Veteran, his wife, and his son testified before the 
undersigned Veterans Law Judge at a hearing at the RO in 
September 2006.  At that hearing, the Veteran contended that 
he was told in service that he had developed arthritis as a 
result of the 1961 knee injury.  He stated that he had not 
seen many doctors to address the ongoing pain in his left 
knee but that it had continued to bother him from the time he 
left service to the present.  The Veteran further stated that 
he had sought treatment for the knee approximately two years 
after service but that he did not have those records 
available.  The Veteran's son also testified that he has 
observed the Veteran limping when he walks.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes in particular that the June 
1961 in-service injury, on which the Veteran blames his 
current left knee disability, was noted in the records to 
have caused no damage to the bone or ligaments of the knee.  
Although the Veteran received treatment at the time for the 
pain and swelling in his left knee, follow-up treatment 
records reflect that the injury healed with no residuals, and 
the Veteran was not seen for complaints of pain or other 
problems with the knee after the initial treatment period.  
Further, subsequent reports of medical examination and 
history were negative as to any problems with the knee; the 
Veteran specifically responded "No" when asked if he had 
problems with his left knee on multiple occasions following 
the initial injury.  That the in-service injury resolved is 
supported by the fact that the Veteran did not seek treatment 
for any problems with the knee until approximately 25 years 
after his separation from service.  The July 2004 and May 
2009 VA examiners' opinions support the conclusion that the 
knee injury the Veteran incurred in service was transitory 
and not indicative of chronic disease.

The Board concedes that the Veteran's current treatment 
records and VA examinations confirm a current left knee 
disability, but concludes that there is no competent medical 
evidence relating that disorder to service.  Although injured 
in 1961, no complaints or findings of chronic knee disability 
were noted at the time of the Veteran's separation in October 
1974.  The Board points out that the record does not support 
the Veteran's contention that he sought treatment only two 
years after service for his claimed knee problems.  Records 
of the Veteran's private and VA post-service treatment 
reflect instead that he did not seek treatment for or 
reference any knee problems for 25 years following his 
separation from service.  When examined for separation from 
service, the Veteran was found to have a normal 
musculoskeletal system, and no problems with his joints were 
noted.  Similarly, the examiner found all the Veteran's 
extremities to be normal.  

The Board acknowledges the Veteran's contention that his 
current left knee disability stems from his June 1961 in-
service fall.  The Board finds compelling, however, the July 
2004 and May 2009 VA examiners' conclusions that the 
Veteran's in-service injury did not lead to current 
disability.  In concluding that the Veteran's current knee 
disability is not related to his time in service, the Board 
looks in particular to the Veteran's October 1974 separation 
examination, at which his musculoskeletal system and lower 
extremities were found to be normal, as well as to his 
October 1974 report of medical history, in which he responded 
"No" when asked if he had problems with his knees.  The 
Board also looks to the fact that the Veteran's 1961 
impression of traumatic arthritis was not confirmed at the 
time by radiological evaluation, which revealed no 
abnormalities in his left knee.  Also compelling to the Board 
is the May 2009 VA examiner's conclusion that the Veteran's 
current degenerative joint disease of the left knee is likely 
due to the aging process, and that his meniscal tear in 2007 
was spontaneous, not the result of the 1961 in-service 
injury.

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
in-service fall and the Veteran's current left knee 
disability.  The medical opinions submitted by both the July 
2004 and May 2009 VA examiners attribute the Veteran's 
current degenerative joint disease of the left knee to the 
aging process, and the May 2009 examiner concluded that the 
2007 meniscal tear was "spontaneous," not etiologically 
linked to the Veteran's 1961 in-service injury.  Further, the 
Veteran's private treatment providers, although acknowledging 
the 1961 injury, have not established any etiological link 
between the earlier injury and the Veteran's current left 
knee disability.  There is simply no medical evidence in the 
record supporting a finding of an etiological relationship 
between the Veteran's 1961 injury and his current 
degenerative joint disease of the left knee or his 2007 
meniscal tear.  

The Board has considered the Veteran's and his 
representative's contentions that his current left knee 
disability arose from his in-service knee injury and that he 
has continuously suffered from pain in the knee since his 
discharge.  The Board notes that although the Veteran is 
competent to report continued symptoms, he does not have 
medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of his current 
disability.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between any current 
disability and service.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The VA 
examiners took the Veteran's history into account and 
nevertheless concluded that current disability was not likely 
due to in-service events.  Additionally, arthritis was not 
shown within a year of the Veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.

The Board thus concludes that the probative medical evidence 
of record does not link the Veteran's current left knee 
disorder to service.  Therefore, the Board concludes that the 
Veteran's current left knee disability was not incurred in or 
aggravated by service.  The claim for service connection for 
a left knee disability must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


